Appeal by defendant from a judgment of the County Court, Westchester County (Nastasi, J.), rendered November 15, 1983, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant failed to raise his objections to the adequacy of his plea allocution in the court of first instance and, accordingly, has not preserved his claim for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, defendant’s plea of guilty was voluntarily and knowingly entered after full consultation with counsel (see, People v Harris, 61 NY2d 9). Defendant’s contention that the court should have conducted a more detailed allocution is without merit. Mangano, J. P., Rubin, Lawrence and Fiber, JJ., concur.